Medina App. No. 12CA0025-M, 2012-Ohio-5562. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 1 of the court of appeals’ entry filed January 22, 2013:
“When a defendant fails to appeal from a trial court’s judgment in a foreclosure action, can a lack of standing be raised as part of a motion for relief from judgment?”
Pfeifer, O’Donnell, and French, JJ., dissent.
The conflict case is PNC Bank, N.A. v. Botts, 10th Dist. No. 12AP-256, 2012-Ohio-5383.